UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOSEPH JACKSON, 05-B-1287

                                    Plaintiff,

                                                                DECISION AND ORDER
               v.                                                 16-CV-1041-A

M. STACK,
                                    Defendant.


         This pro se prisoner’s civil rights action was referred to Magistrate Judge Hugh B.

Scott, pursuant to 28 U.S.C. § 636(b)(1). On November 20, 2018, Magistrate Judge

Scott filed a Report and Recommendation (Dkt. No. 38), recommending that plaintiff’s

motion for summary judgment (Dkt. No. 16) be denied without prejudice and that

defendant’s motion to revoke plaintiff’s in forma pauperis status (Dkt. No. 22) be denied

as moot.

         Upon review of the Report and Recommendation, it is hereby

         ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth

in Magistrate Judge Scott’s Report and Recommendation, plaintiff’s motion for summary

judgment is denied and defendant’s motion to revoke plaintiff’s in forma pauperis status

is denied as moot. The case remains referred to Magistrate Judge Hugh B. Scott. Dkt.

No. 9.

         SO ORDERED.

                                            _s/Richard J. Arcara ___________
                                            HONORABLE RICHARD J. ARCARA
                                            UNITED STATES DISTRICT COURT
Dated: March 19, 2019
